Exhibit 10.6

IRIS INTERNATIONAL, INC

SECOND AMENDMENT TO

KEY EMPLOYEE AGREEMENT

FOR

THOMAS H. ADAMS, PHD.

IRIS INTERNATIONAL, INC., a Delaware corporation (the “Company”), agrees with
you to amend your Key Employee Agreement in effect on the date hereof (the
“Agreement”), as provided below, with such amendment (the “Amendment”) to be
effective as of February 29, 2012:

1. Severance Benefits. Section 3.5(b)(ii) of the Agreement is deleted in its
entirety and replaced with the following:

“(ii) the Company shall pay you, at the time and in the manner specified in
subsection (c) below, an amount equal to one and one-half (1.5) times your
Target Cash Bonus, where “Target Cash Bonus” is equal to the target cash bonus
award that you are eligible to receive under the Company’s Management Incentive
Bonus Plan (or any successor thereto) for the year in which your termination
occurs or, if your target cash bonus has not been established for the fiscal
year in which your termination occurs, the last target cash bonus established
for you.

2. Change of Control. Section 3.5(d)(i) is deleted in its entirety and replaced
with the following

“(i) “Change in Control” shall mean (A) the dissolution or liquidation of the
Company, (B) consummation of any sale, lease, exchange or other transfer (in one
or a series of transactions) of all or substantially all of the assets of the
Company, (C) consummation of any merger or consolidation of the Company in which
the holders of voting stock of the Company immediately before the merger or
consolidation will not own thirty five percent (35%) or more of the voting stock
of the continuing or surviving corporation immediately after such merger or
consolidation; or (D) a change of fifty percent (50%) (rounded to the next whole
person) in the membership of the Board within a twelve (12)-month period, unless
the election or nomination for election by stockholders of each new director
within such period was approved by the vote of a majority of the directors then
still in office who were in office at the beginning of the twelve (12)-month
period

3. Miscellaneous. Except as expressly modified hereby, all other terms and
provisions of the Agreement shall remain in full force and effect and are
incorporated herein by this reference; provided, however, to the extent of any
inconsistency between the provisions of the Agreement and the provisions of this
Amendment, the provisions of this Amendment shall control. All references in the
Agreement to “Agreement”, “hereunder”, “hereof”, or words of like import
referring to the Agreement shall mean and be a reference to the Agreement as and
to the extent it is amended by this Amendment. This Amendment may be executed in
multiple



--------------------------------------------------------------------------------

counterparts, each of which shall be deemed an original Amendment, but all of
which, taken together, shall constitute one and the same Amendment, binding on
the parties hereto. The signature of any party to any counterpart hereof shall
be deemed a signature to, and may be appended to, any other counterpart hereof.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF CALIFORNIA WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS, AS
CALIFORNIA LAWS ARE APPLIED TO CONTRACTS ENTERED INTO AND PERFORMED IN SUCH
STATE.

IN WITNESS WHEREOF, the parties have executed this Amendment to be effective as
of the date first written above.

 

IRIS INTERNATIONAL, INC. By:   /s/ César M. García Name:   César M. García Its:
  CEO, President and Chairman Dated:   February 29, 2012

 

ACCEPTED AND AGREED TO: /s/ Dr. Thomas Adams Dr. Thomas Adams Dated:
February 29, 2012

 

2